FILED
                            NOT FOR PUBLICATION                              FEB 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30249

               Plaintiff - Appellee,             D.C. No. 6:07-cr-00012-CCL

  v.
                                                 MEMORANDUM *
TODD JEREMY RICE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Todd Jeremy Rice appeals from the district court’s judgment revoking his

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Rice contends that the district court abused its discretion when it determined




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that he violated the terms of his supervised release. Specifically, Rice contends

that there was insufficient evidence to show that he violated supervised release by

(1) illegally possessing a controlled substance, and (2) failing to report for drug

testing. The record reflects that the government proved the violations by a

preponderance of the evidence. See United States v. Turner, 312 F.3d 1137, 1142

(9th Cir. 2002). Accordingly, the district court did not abuse its discretion when it

revoked Rice’s supervised release. See United States v. Daniel, 209 F.3d 1091,

1094 (9th Cir. 2000).

      AFFIRMED.




                                           2                                    11-30249